DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The applicant (see remarks filed 9/12/22) says that a terminal disclaimer is filed herewith, but no terminal disclaimer was filed. After the examiner contacted the applicant, a terminal disclaimer was filed, but it was disapproved because it was missing a power of attorney. The applicant should file another terminal disclaimer in order to overcome the double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 27, 29-31, 34, 36-38 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 10-11, 16-18 and 22-23 of U.S. Patent No. 9,412,192 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims.
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,127,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patent claims.
Instant: 17/314,348
US 9,412,192 B2
22. A method comprising:
monitoring information received from one or more sources, wherein the one or more sources comprise one or both of a social media website and a news website;
determining a common theme according to the information received from the sources;
gathering a plurality of images according to the common theme;
determining characteristics according to the plurality of images;
receiving an input from an end-user;
generating an avatar depicting an object; and
generating a background for the avatar, wherein the background comprises one or more images selected from the plurality of images according to the input from the end-user and according to one or more of the characteristics.






























23. The method according to claim 22, wherein the characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
24. The method according to claim 22, wherein the method comprises:
adjusting one or both of appearance aspects and motion aspects of the avatar according to the input from the end-user.
27. The method according to claim 22, wherein the method comprises:
associating an image selected by the end-user with one or more aspects of the object, wherein the one or more aspects of the object are associated with reference parameters of a structural feature of the object, and wherein the reference parameters define one or more of a location of motion, a dimension of motion, and a constraint upon motion;
applying the image selected by the end-user to a model, wherein the model comprises anatomical characteristics, and wherein the applying is based on the reference parameters of the structural feature of the object; and
rendering, from the model, the avatar.











29. A system comprising:
one or more processors for communicatively coupling to a communication network and operably coupled to a display device, the one or more processors operable to:
monitor information received from one or more sources, wherein the one or more sources comprise one or both of a social media website and a news website;
determine a common theme according to the information received from the sources;
gather a plurality of images according to the common theme;
determine characteristics according to the plurality of images;
receive an input from an end-user;
generate an avatar depicting an object; and
generate a background for the avatar, wherein the background comprises one or more images selected from the plurality of images according to the input from the end-user and according to one or more of the characteristics.






















30. The system according to claim 29, wherein the characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
31. The system according to claim 29, wherein the one or more processors are operable to:
adjust one or both of appearance aspects and motion aspects of the avatar of the object based upon the input from the end-user.

34. The system according to claim 29, wherein the one or more processors are operable to:
associate an image selected by the end-user with one or more aspects of the object, wherein the one or more aspects of the object are associated with reference parameters of a structural feature of the object, and wherein the reference parameters define one or more of a location of motion, a dimension of motion, and a constraint upon motion;
apply the image selected by the end-user to a model, wherein the model comprises anatomical characteristics, and wherein the applying is based on the reference parameters of the structural feature of the object; and
render the avatar according to the model.












36. A non-transitory computer-readable medium having stored thereon, a plurality of code sections, each code section comprising a plurality of instructions executable by one or more processors to cause the one or more processors to perform the actions of a method, the actions comprising:
monitoring information received from one or more sources, wherein the one or more sources comprise one or both of a social media website and a news website;
determining a common theme according to the information received from the sources;
gathering a plurality of images according to the common theme;
determining characteristics according to the plurality of images;
receiving an input from an end-user;
generating an avatar depicting an object; and
generating a background for the avatar, wherein the background comprises one or more images selected from the plurality of images according to the input from the end-user and according to one or more of the characteristics.























37. The non-transitory computer-readable medium according to claim 36, wherein the one or more characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
38. The non-transitory computer-readable medium according to claim 36, wherein the actions comprise:
adjusting one or both of appearance aspects and motion aspects of the avatar of the object according to the input from the end-user.
41. The non-transitory computer-readable medium according to claim 36, wherein the actions comprise:
associating an image selected by the end-user with one or more aspects of the object, wherein the one or more aspects of the object are associated with reference parameters of a structural feature of the object, and wherein the reference parameters define one or more of a location of motion, a dimension of motion, and a constraint upon motion;
applying the image selected by the end-user to a model, wherein the model comprises anatomical characteristics, and wherein the applying is based on the reference parameters of the structural feature of the object; and
rendering, from the model, the avatar.

1. A method for operating a system for producing an image or video representing an end-user in a contemporaneous context selected based on a mood of the end-user, the system comprising one or more processors for communicatively coupling to a communication network and a display device, the method comprising:
monitoring, by the one or more processors, information items comprising one or both of text and an image received from a plurality of Internet-based information sources comprising servers of one or both of broadcast sources of news and accessible social networks, to determine subject matter of each of two or more topics of discussion on the plurality of information sources;
gathering, by the one or more processors, a collection of the information items for the two or more topics of discussion;
classifying, by the one or more processors, each of the information items in the gathered collection of information items, to determine one or more characteristics of each of the information items in the collection;
presenting to the end-user, by the one or more processors, one or more questions selected by the system using the determined subject matter of the two or more topics of discussion;
estimating, by the one or more processors, a mood or an emotion of the end-user, by analyzing one or more responses received by the system from the end-user in response to the one or more questions presented to the end-user by the system;
retrieving, by the one or more processors from the gathered collection of information items, one or more images associated with the two or more topics of discussion, according to the estimated mood or emotion of the end-user; and
creating, by the one or more processors, one or more combined images comprising an avatar created from one or more images selected by the end-user, and one or more background images selected from the retrieved one or more images according to the one or more characteristics, the two or more topics of discussion, and the estimated mood or emotion of the end-user, for display to the end-user on the display device.

2. The method according to claim 1, wherein the one or more characteristics comprise one or more of a subject matter, a level of importance, a timeliness, a global or local relevance, and a mood.
3. The method according to claim 1, the method further comprising:
adjusting one or both of appearance aspects and motion aspects of the avatar of the end-user based upon the responses of the end-user.
8. The method according to claim 1, wherein creating the one or more combined images comprises:
recognizing one or more portions of a human anatomy in corresponding portions of the one or more images selected by the end-user;
for each of the recognized portions, extracting the corresponding portion of the one or more images, wherein each recognized portion has associated reference points and parameters for underlying structural features of the human anatomy that define location, dimensions, and constraints upon motion of the recognized portion relative to other recognized portions of the human anatomy;
applying, by the at least one processor, the portions of the one or more images to corresponding surface portions of a mathematical model created using human anatomical characteristics of a plurality of human beings, according to the reference points and parameters of underlying structural features of each of the recognized portions of the one or more images and corresponding reference points of the mathematical model; and
rendering, from the mathematical model, an image of the avatar.
7. A system for producing an image or video representing an end-user in a contemporaneous context selected based on a mood of the end-user, the system comprising:
one or more processors for communicatively coupling to a communication network and a display device, the one or more processors operable to, at least:
monitor information items comprising one or both of text and an image received from a plurality of Internet-based information sources comprising servers of one or both of broadcast sources of news and accessible social networks, to determine subject matter of each of two or more topics of discussion on the plurality of information sources;
gather a collection of the information items for the two or more topics of discussion;
classify each of the information items in the gathered collection of information items, to determine one or more characteristics of each of the information items in the collection;
present to the end-user, one or more questions selected by the system using the determined subject matter of the two or more topics of discussion;
estimate a mood or an emotion of the end-user, by analyzing one or more responses received by the system from the end-user in response to the one or more questions presented to the end-user by the system;
retrieve, from the gathered collection of information items, one or more images associated with the two or more topics of discussion, according to the estimated mood or emotion of the end-user; and
create one or more combined images comprising an avatar created from one or more images selected by the end-user, and one or more background images selected from the retrieved one or more images according to the one or more characteristics, the two or more topics of discussion, and the estimated mood or emotion of the end-user, for display to the end user.

10. The system according to claim 7, wherein the one or more characteristics comprise one or more of a subject matter, a level of importance, a timeliness, a global or local relevance, and a mood.
11. The system according to claim 7, wherein the one or more processors are operable to:
adjust one or both of appearance aspects and motion aspects of the avatar of the end-user based upon the responses of the end-user.

22. The system according to claim 7, wherein creating the one or more combined images comprises:
recognizing one or more portions of a human anatomy in corresponding portions of the one or more images selected by the end-user;
for each of the recognized portions, extracting the corresponding portion of the one or more images, wherein each recognized portion has associated reference points and parameters for underlying structural features of the human anatomy that define location, dimensions, and constraints upon motion of the recognized portion relative to other recognized portions of the human anatomy;
applying, by the at least one processor, the portions of the one or more images to corresponding surface portions of a mathematical model created using human anatomical characteristics of a plurality of human beings, according to the reference points and parameters of underlying structural features of each of the recognized portions of the one or more images and corresponding reference points of the mathematical model; and
rendering, from the mathematical model, an image of the avatar.

16. A non-transitory computer-readable medium having a plurality of code sections, each code section comprising a plurality of instructions executable by one or more processors to cause the one or more processors to perform actions for producing an image or video representing an end-user in a contemporaneous context selected based on a mood of the end-user, the actions comprising:
monitoring information items comprising one or both of text and an image received from a plurality of Internet-based information sources comprising servers of one or both of broadcast sources of news and accessible social networks, to determine subject matter of each of two or more topics of discussion on the plurality of information sources;
gathering a collection of the information items for the two or more topics of discussion;
classifying each of the information items in the gathered collection of information items, to determine one or more characteristics of each of the information items in the collection;
presenting to the end-user, one or more questions selected by the system using the determined subject matter of the two or more topics of discussion;
estimating a mood or an emotion of the end-user, by analyzing one or more responses received by the system from the end-user in response to the one or more questions presented to the end-user by the system;
retrieving, from the gathered collection of information items, one or more images associated with the two or more topics of discussion, according to the estimated mood or emotion of the end-user; and
creating one or more combined images comprising an avatar created from one or more images selected by the end-user, and one or more background images selected from the retrieved one or more images according to the one or more characteristics, the two or more topics of discussion, and the estimated mood or emotion of the end-user, for display to the end-user.
17. The non-transitory computer-readable medium according to claim 16, wherein the one or more characteristics comprise one or more of a subject matter, a level of importance, a timeliness, a global or local relevance, and a mood.
18. The non-transitory computer-readable medium according to claim 16, the actions further comprising:
adjusting one or both of appearance aspects and motion aspects of the avatar of the end-user based upon the responses of the end-user.
23. The non-transitory computer-readable medium according to claim 16, wherein creating the one or more combined images comprises:
recognizing one or more portions of a human anatomy in corresponding portions of the one or more images selected by the end-user;
for each of the recognized portions, extracting the corresponding portion of the one or more images, wherein each recognized portion has associated reference points and parameters for underlying structural features of the human anatomy that define location, dimensions, and constraints upon motion of the recognized portion relative to other recognized portions of the human anatomy;
applying, by the at least one processor, the portions of the one or more images to corresponding surface portions of a mathematical model created using human anatomical characteristics of a plurality of human beings, according to the reference points and parameters of underlying structural features of each of the recognized portions of the one or more images and corresponding reference points of the mathematical model; and
rendering, from the mathematical model, an image of the avatar.

Instant: 17/314,348
US 11,127,183
22. A method comprising:
monitoring information received from one or more sources, wherein the one or more sources comprise one or both of a social media website and a news website;
determining a common theme according to the information received from the sources;
gathering a plurality of images according to the common theme;
determining characteristics according to the plurality of images;
receiving an input from an end-user;
generating an avatar depicting an object; and
generating a background for the avatar, wherein the background comprises one or more images selected from the plurality of images according to the input from the end-user and according to one or more of the characteristics.













23. The method according to claim 22, wherein the characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
24. The method according to claim 22, wherein the method comprises:
adjusting one or both of appearance aspects and motion aspects of the avatar according to the input from the end-user.
25. The method according to claim 24, wherein adjusting one or both of appearance aspects and motion aspects of the avatar comprises selecting a motion template for animating the avatar.

26. The method according to claim 22, wherein the method comprises:
prompting the end-user to interactively identify segments of the one or more images as one or more sub-images.

27. The method according to claim 22, wherein the method comprises:
associating an image selected by the end-user with one or more aspects of the object, wherein the one or more aspects of the object are associated with reference parameters of a structural feature of the object, and wherein the reference parameters define one or more of a location of motion, a dimension of motion, and a constraint upon motion;
applying the image selected by the end-user to a model, wherein the model comprises anatomical characteristics, and wherein the applying is based on the reference parameters of the structural feature of the object; and
rendering, from the model, the avatar.














28. The method according to claim 22, wherein the object is a human being.
29. A system comprising:
one or more processors for communicatively coupling to a communication network and operably coupled to a display device, the one or more processors operable to:
monitor information received from one or more sources, wherein the one or more sources comprise one or both of a social media website and a news website;
determine a common theme according to the information received from the sources;
gather a plurality of images according to the common theme;
determine characteristics according to the plurality of images;
receive an input from an end-user;
generate an avatar depicting an object; and
generate a background for the avatar, wherein the background comprises one or more images selected from the plurality of images according to the input from the end-user and according to one or more of the characteristics.













30. The system according to claim 29, wherein the characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
31. The system according to claim 29, wherein the one or more processors are operable to:
adjust one or both of appearance aspects and motion aspects of the avatar of the object based upon the input from the end-user.

32. The system according to claim 31, wherein adjusting one or both of appearance aspects and motion aspects of the avatar comprises a selection by the end-user of a motion template to define animation of the avatar.
33. The system according to claim 29, wherein the one or more processors are operable to:
prompt the end-user to interactively identify segments of the one or more images as one or more sub-images.


34. The system according to claim 29, wherein the one or more processors are operable to:
associate an image selected by the end-user with one or more aspects of the object, wherein the one or more aspects of the object are associated with reference parameters of a structural feature of the object, and wherein the reference parameters define one or more of a location of motion, a dimension of motion, and a constraint upon motion;
apply the image selected by the end-user to a model, wherein the model comprises anatomical characteristics, and wherein the applying is based on the reference parameters of the structural feature of the object; and
render the avatar according to the model.










35. The system according to claim 29, wherein the object is a human being.

36. A non-transitory computer-readable medium having stored thereon, a plurality of code sections, each code section comprising a plurality of instructions executable by one or more processors to cause the one or more processors to perform the actions of a method, the actions comprising:
monitoring information received from one or more sources, wherein the one or more sources comprise one or both of a social media website and a news website;
determining a common theme according to the information received from the sources;
gathering a plurality of images according to the common theme;
determining characteristics according to the plurality of images;
receiving an input from an end-user;
generating an avatar depicting an object; and
generating a background for the avatar, wherein the background comprises one or more images selected from the plurality of images according to the input from the end-user and according to one or more of the characteristics.











37. The non-transitory computer-readable medium according to claim 36, wherein the one or more characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
38. The non-transitory computer-readable medium according to claim 36, wherein the actions comprise:
adjusting one or both of appearance aspects and motion aspects of the avatar of the object according to the input from the end-user.
39. The non-transitory computer-readable medium according to claim 38, wherein adjusting one or both of appearance aspects and motion aspects of the avatar comprises selecting a motion template to define animation of the avatar.
40. The non-transitory computer-readable medium according to claim 36, wherein the actions comprise:
prompting the end-user to interactively identify segments of the one or more images as one or more sub-images.

41. The non-transitory computer-readable medium according to claim 36, wherein the actions comprise:
associating an image selected by the end-user with one or more aspects of the object, wherein the one or more aspects of the object are associated with reference parameters of a structural feature of the object, and wherein the reference parameters define one or more of a location of motion, a dimension of motion, and a constraint upon motion;
applying the image selected by the end-user to a model, wherein the model comprises anatomical characteristics, and wherein the applying is based on the reference parameters of the structural feature of the object; and
rendering, from the model, the avatar.










42. The non-transitory computer-readable medium according to claim 36, wherein the object is a human being.

1. A method of operating a system for producing an image or video comprising an avatar depicting an object in a context selected by an end-user of the system, the system comprising one or more processors operably coupled to a display, the method comprising:
monitoring information received from servers of one or more Internet-based sources comprising one or both of a social media website and a public source of news to determine subject matter of topics of the information received from the sources;
gathering information items about the subject matter of at least one topic of the topics of the information received from the sources, the information comprising one or more images and any textual content attached to or associated with the one or more images;
classifying the gathered information items, to determine one or more characteristics of the information items;
retrieving one or more images related to the at least one topic selected according to input from the end-user of the system; and
creating one or more combined images comprising an the avatar depicting the object and one or more background images selected from the retrieved one or more images according to the one or more characteristics and the input from the end-user of the system, for the display.


3. The method according to claim 1, wherein the one or more characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
4. The method according to claim 1, wherein the method further comprises:
adjusting one or both of appearance aspects and motion aspects of the avatar of the object based upon input from the end-user.
5. The method according to claim 4, wherein adjusting one or both of appearance aspects and motion aspects of the avatar comprises selection of a motion template to define animation of the avatar.
6. The method according to claim 1, wherein the method further comprises:
prompting the end-user to provide assistance to the system by interactively identifying segments of the one or more images as one or more sub-images.
7. The method according to claim 1, wherein creating the one or more combined images comprises:
recognizing one or more portions of the object in corresponding portions of the one or more images selected by the end-user;
for each of the recognized portions, extracting the corresponding portion of the one or more images, wherein each recognized portion has associated reference points and parameters for underlying structural features of the object that define location, dimensions, and constraints upon motion of the recognized portion relative to other recognized portions of the object;
applying, by the one or more processors, the portions of the one or more images to corresponding surface portions of a mathematical model created using anatomical characteristics of a plurality such objects, according to the reference points and parameters of underlying structural features of each of the recognized portions of the one or more images and corresponding reference points of the mathematical model; and
rendering, from the mathematical model, an image of the avatar.


2. The method according to claim 1, wherein the object is a human being.
8. A system for producing an image or video comprising an avatar depicting an object in a context selected by an end-user of the system, the system comprising:
one or more processors for communicatively coupling to a communication network and operably coupled to a display device, the one or more processors operable to, at least:
monitor information received from servers of one or more Internet-based sources comprising one or both of a social media website and a public source of news to determine subject matter of topics of the information received from the sources;
gather information items about the subject matter of at least one topic of the topics of the information received from the sources, the information items comprising one or more images and textual content attached to or associated with the one or more images;
classify the gathered information items, to determine one or more characteristics of the information items;
retrieve one or more images related to the at least one topic selected according to input from the end-user of the system; and
create one or more combined images comprising the avatar depicting the object and one or more background images selected from the retrieved one or more images according to the one or more characteristics and the input from the end-user of the system, for display on the display device.


10. The system according to claim 8, wherein the one or more characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
11. The system according to claim 8, wherein the one or more processors are further operable to, at least:
adjust one or both of appearance aspects and motion aspects of the avatar of the object based upon input from the end-user.

12. The system according to claim 11, wherein adjusting one or both of appearance aspects and motion aspects of the avatar comprises selection by the end-user of a motion template to define animation of the avatar.
13. The system according to claim 8, wherein the one or more processors are further operable to, at least:
prompting the end-user to provide assistance to the system by interactively identifying segments of the one or more images as one or more sub-images.
14. The system according to claim 8, wherein creating the one or more combined images comprises:
recognizing one or more portions of the object in corresponding portions of the one or more images selected by the end-user;
for each of the recognized portions, extracting the corresponding portion of the one or more images, wherein each recognized portion has associated reference points and parameters for underlying structural features of the object that define location, dimensions, and constraints upon motion of the recognized portion relative to other recognized portions of the object;
applying, by the one or more processors, the portions of the one or more images to corresponding surface portions of a mathematical model created using anatomical characteristics of a plurality such objects, according to the reference points and parameters of underlying structural features of each of the recognized portions of the one or more images and corresponding reference points of the mathematical model; and
rendering, from the mathematical model, an image of the avatar.
9. The system according to claim 8, wherein the object is a human being.

15. A non-transitory computer-readable medium having stored thereon, a plurality of code sections, each code section comprising a plurality of instructions executable by one or more processors to cause the one or more processors to perform the actions of a method for producing an image or video comprising an avatar depicting an object in a context selected by an end-user, the actions comprising:
monitoring information received from servers of one or more Internet-based sources comprising one or both of a social media website and a public source of news to determine subject matter of topics of the information received from the sources;
gathering information items about the subject matter of at least one topic of the topics of the information received from the sources, the information items comprising one or more images and textual content attached to or associated with the one or more images;
classifying the gathered information items, to determine one or more characteristics of the information items;
retrieving one or more images related to the at least one topic selected according to input from the end-user of the system; and
creating one or more combined images comprising the avatar depicting the object and one or more background images selected from the retrieved one or more images according to the one or more characteristics and the input from the end-user of the system, for display on a display device.

17. The non-transitory computer-readable medium according to claim 15, wherein the one or more characteristics comprise one or more of a subject matter, a level of importance, a timeliness, and a classification of geographic relevance.
18. The non-transitory computer-readable medium according to claim 15, wherein the actions further comprise:
adjusting one or both of appearance aspects and motion aspects of the avatar of the object based upon input from the end-user.
19. The non-transitory computer-readable medium according to claim 18, wherein adjusting one or both of appearance aspects and motion aspects of the avatar comprises selection of a motion template to define animation of the avatar.
20. The non-transitory computer-readable medium according to claim 15, wherein the actions further comprise:
prompting the end-user to provide assistance to the system by interactively identifying segments of the one or more images into one or more sub-images.
21. The non-transitory computer-readable medium according to claim 15, wherein creating the one or more combined images comprises:
recognizing one or more portions of the object in corresponding portions of the one or more images selected by the end-user;
for each of the recognized portions, extracting the corresponding portion of the one or more images, wherein each recognized portion has associated reference points and parameters for underlying structural features of the object that define location, dimensions, and constraints upon motion of the recognized portion relative to other recognized portions of the object;
applying, by the one or more processors, the portions of the one or more images to corresponding surface portions of a mathematical model created using anatomical characteristics of a plurality such objects, according to the reference points and parameters of underlying structural features of each of the recognized portions of the one or more images and corresponding reference points of the mathematical model; and
rendering, from the mathematical model, an image of the avatar.

16. The non-transitory computer-readable medium according to claim 15, wherein the object is a human being.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612